DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “detecting a power flow PAnI of the installation at the grid connection point, 
comparing the detected power flow PAnI of the installation with the installation target PAnI,sol of the installation, 
operating the method in the second stage when the power flow PAnI of the installation is within a tolerance range around the installation target PAnI,soll, with the result that each device is controlled to achieve the individual device target PGer,Sol,i assigned thereto so that an absolute value of a difference between each device target Ger,Sol,i and the actual power for the respective device PGer,i is minimized for all i = 1... n, and 
operating the method in the first stage when the power flow PAnI of the installation is outside the tolerance range around the installation target PAnIsoll, wherein the devices of the installation are regulated in a direction of achieving the installation target PAnIsoll so that, for each device, a difference APGer,i = PGer,soll,i - PGer,i between the respective power flow PGer,i of the device and the respective individual device target PGer,soll,i corresponds to a device-specific default value” and in combination with other limitations.
Claims 2-11depend from claim 1.
Claims 12, 13 are allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “detect a power flow PAnI of the installation at the grid connection point, 
compare the detected power flow PAnI of the installation with the installation target PAnI,soll of the installation, 
operate the electrical installation in the second stage when the power flow PAnI of the installation is within a tolerance range around the installation target PAnI,soll, with the result that each device is controlled to achieve the individual device target PGer,SoI,i assigned thereto so that an absolute value of a difference between each device target for the power flow PGer,Sol,i and the actual power for the respective device PGer,i is minimized for all i = 1... n, and 
operate the electrical installation in the first stage when the power flow PAnI of the installation is outside the tolerance range around the installation target PAnI,soll, wherein AnI,soll so that, for each device, a difference APGer,i = PGer,soll,i - PGer,i between the respective power flow PGer,i of the device and the respective individual device target PGer,soiI,i corresponds to a device-specific default value” and in combination with other limitations.
Claim 14 depends from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Soman (US 2018/0109111) discloses a control circuit for controlling an electrical installation [Fig. 1, 2], wherein the installation comprises a plurality of electrical devices [110, 130; 190, 140 @ Fig. 1], including a device [140] operated in an energy- producing manner [, a device [130] operated in an energy-storing manner [par 0040] and/or a device operated in an energy-consuming manner [170], wherein the control circuit [200] is designed and configured to: - operate the electrical installation in a first stage of operation which is aimed at achieving an installation target PAnIsol for a power flow PAnI assigned to the installation at the grid connection point, and - operate the electrical installation in a second stage of operation which is aimed at each device achieving an 
Buenemann et al. (WO 2017/211551) discloses an energy-consuming and/or energy-producing electrical installation having a plurality of electrical devices[see Fig. 1], wherein the installation comprises at least one device operated in an energy-producing manner [5], at least one device operated in an energy- storing manner [7] and/or at least one device operated in an energy-consuming manner [8], and a control circuit  [11-14] configured to: - operate the electrical installation in a first stage of operation which is aimed at achieving an installation target PAnI,Soll for a power flow PAnI assigned to the installation at the grid connection point [15 @ Fig.1; par , and - operate the electrical installation in a second stage of operation which is aimed at each device achieving an individual device target PGer,SoI,i for a power flow PGer,i of the respective device [par 0018-0022, 0024-0033].
Soman and Buenemann does not disclose “detect a power flow PAnI of the installation at the grid connection point, 
compare the detected power flow PAnI of the installation with the installation target PAnI,soll of the installation, 
operate the electrical installation in the second stage when the power flow PAnI of the installation is within a tolerance range around the installation target PAnI,soll, with the result that each device is controlled to achieve the individual device target PGer,SoI,i assigned thereto so that an absolute value of a difference between each device target for the power flow PGer,Sol,i and the actual power for the respective device PGer,i is minimized for all i = 1... n, and 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TOAN T VU/Primary Examiner, Art Unit 2836